Citation Nr: 1121014	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  In an unappealed December 1977 rating decision, the RO denied reopening a claim of service connection for bilateral pes planus.

2.  The record does not indicate that the Veteran was provided notice of a June 1982 rating decision which denied reopening of the claim of service connection for bilateral pes planus.

3.  The evidence added to the record since the December 1977 decision relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's bilateral pes planus is due to service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the application to reopen the claim for service connection for bilateral pes planus is granted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

By a June 2009 letter the Veteran was provided notice describing the basis for the previous denial of his claim, as well as the evidence necessary to substantiate the element or elements found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records as well as all documents submitted by the Veteran.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

III.  History and Analysis

The Veteran did not appeal an August 1966 rating decision which denied service connection for bilateral pes planus.  Subsequent requests to reopen his claim for service connection for bilateral pes planus were denied by the RO in December 1977 and June 1982.  The appellant was provided notice of the December 1977 denial.  He did not appeal the December 1977 decision and it became final.  The Board notes that the claims file does not indicate that the Veteran was provided notice of the June 1982 denial.  Absent such notice, the June 1982 denial is not considered final.

At the time of the December 1977 final denial, the record contained the Veteran's service treatment records and a June 1966 VA examination report.  The May 1965 discharge examination report notes that the Veteran had pes planus.

Subsequent to the December 1977 final denial, the Veteran submitted a May 1982 private physician's statement which opined that the Veteran's current pes planus was due to his military service.  Prior to the December 1977 final denial there was no medical opinion linking the Veteran's current bilateral pes planus to service.  This evidence is material to the Veteran's claim.  Accordingly, new and material evidence has been received and the Veteran's claim for service connection for bilateral pes planus is reopened.

In this case preinduction examination reports dated in July 1964 and February 1965 do not indicate that the Veteran had any disability of the feet.  Accordingly, he is presumed to have had no disability of the feet prior to service.  See 38 C.F.R. § 3.304(b).  As noted above, the May 1965 discharge examination indicates that the Veteran had pes planus on discharge from service.  Based on the presumption of soundness, and based on the May 1982 medical opinion that the Veteran's current pes planus is due to service, the Board finds that service connection for bilateral pes planus is warranted.


ORDER

New and material evidence having been received, the claim for service connection for bilateral pes planus is reopened.

Service connection for bilateral pes planus is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


